F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         OCT 24 2001
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 RICHARD ROBINSON,

          Plaintiff-Appellant,
 v.

 MIKE ADDISON, Warden;
                                                        No. 01-7070
 BARBARA LEWIS, Health Services
                                                  (D.C. No. 99-CV-358-S)
 Administrator; DR. LOWE, Physician;
                                                        (E.D. Okla.)
 DELORES RAMSEY, DOC Director’s
 Designee; BRIAN BARNES, Case
 Manager; and JAMES SAFFLE,
 Director,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      Plaintiff-appellant Richard Robinson appeals from the district court’s order

granting the defendants’ motion for summary judgment on his civil rights claims.



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Robinson is a prisoner in the custody of the Oklahoma Department of Corrections

currently incarcerated at Jackie Brannon Correctional Center in McAlester,

Oklahoma. It appears from the record that Robinson has lost 62% of his lung

capacity due to asthma. Robinson alleges deliberate indifference to his medical

needs in violation of the Eighth Amendment while he was incarcerated at Jim E.

Hamilton Correctional Center (JEHCC) in Ogden, Oklahoma. This deliberate

indifference, he alleges, was manifested by the defendants’ refusal to allow him

to buy a breathing machine for his asthma and by his assignment to jobs

inconsistent with his medical condition. In his complaint, Robinson seeks

transfer from JEHCC and damages.

      We affirm for substantially the reasons given by the district court.



                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -2-